Citation Nr: 1417627	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-49 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for fibromyalgia.

2.  Entitlement to a rating greater than 10 percent for irritable bowel syndrome.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for hyperhidrosis.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to service connection for alopecia.  

8.  Entitlement to service connection for bilateral hearing loss.

9.  Whether new and material evidence has been received to reopen a claim of service connection for impaired vision claimed as astigmatism.

10.  Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches.

11.  Whether new and material evidence has been received to reopen a claim of service connection for hyperthyroidism with goiter and Grave's disease.

12.  Whether new and material evidence has been received to reopen a claim of service connection for seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to December 1987 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2010, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

The Board notes that a videoconference hearing was held before another VLJ in May 2011.  At that time, the Veteran provided testimony on the issue of service connection for depressive disorder.  This issue will be addressed in a separate Board decision.  The Board observes that the hearings did not address the same issues and a panel decision is not required.  See 38 C.F.R. § 20.707 (2013); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The VBMS and Virtual VA folders have been reviewed.  Considering the dispositions herein, a remand solely for RO consideration of any relevant evidence received following the May 2010 Supplemental Statement of the Case and without a waiver is not necessary.

Following a review of the claims folder, the Board finds it necessary to recharacterize the issue of service connection for astigmatism to consider whether new and material evidence has been received to reopen a claim for impaired vision. In this regard, the Board notes that the RO previously denied service connection for impaired vision and for bilateral ptosis claimed as impaired vision.  While the Veteran is now labeling the claim as astigmatism, she is essentially still seeking service connection for impaired vision.  As discussed below, this issue is being reopened herein and remanded for further development.  Thus, the Veteran is not prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to increased ratings for fibromyalgia and irritable bowel syndrome; and the issues of entitlement to service connection for a back disability, neck disability, hyperhidrosis, vertigo, impaired vision claimed as astigmatism, alopecia, bilateral hearing loss, migraine headaches, hyperthyroidism with goiter and Grave's disease, and seborrheic dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision continued the denial of service connection for bilateral ptosis claimed as impaired vision, migraine headaches, hyperthyroidism with goiter, and seborrheic dermatitis.

2.  Evidence associated with the claims file since April 2005 is new and material and raises a reasonable possibility of substantiating the claims. 


CONCLUSION OF LAW

Evidence received since the final April 2005 rating decision is new and material; the claims of service connection for impaired vision claimed as astigmatism, migraine headaches, hyperthyroidism with goiter and Grave's disease, and seborrheic dermatitis are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the actions herein, a detailed discussion of how VA satisfied its duty to notify and to assist pursuant to the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Review of the claims folder shows that in April 2005, the RO continued the denial of claims of service connection for bilateral ptosis claimed as impaired vision, migraine headaches, hyperthyroidism with goiter, and seborrheic dermatitis, finding that new and material evidence had not been submitted.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 20.1103.  

Evidence submitted since the April 2005 decision includes the Veteran's December 2009 VA Form 9 wherein she asserted that she got sand/trash in her eye during Desert Storm and had to wear a patch for 2 weeks.  She felt that this injury caused her current vision problem.  She also provided testimony regarding the onset of her headaches, and private treatment records dated in September 2010 document her report of headaches beginning in 1991 since returning from Desert Storm.  She further testified that she was diagnosed with hyperthyroidism in 1993 and that when she had her recent hysterectomy, her thyroid was noted to be enlarged.  She indicated that she had a follow up appointment with VA the next week.  Regarding her claimed skin disorder, she indicated that she had a rash on her back and hairline that was related to her time of duty.  

On review, the newly submitted medical and lay evidence, when presumed credible, relates to an unestablished element and raises a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold).  The petitions to reopen will be allowed.


ORDER

New and material evidence has been received to reopen the service connection claim for impaired vision claimed as astigmatism; the petition to reopen is granted.

New and material evidence has been received to reopen the service connection claim for migraine headaches; the petition to reopen is granted.  

New and material evidence has been received to reopen the service connection claim for hyperthyroidism with goiter and Grave's disease; the petition to reopen is granted.  
New and material evidence has been received to reopen the service connection claim for seborrheic dermatitis; the petition to reopen is granted.  


REMAND

The Veteran contends that the currently assigned disability ratings do not adequately reflect the severity of her service-connected fibromyalgia and irritable  bowel syndrome.  She argues that these conditions have worsened and interfere with her employment and quality of life.  She also contends that the additionally claimed disabilities are secondary to fibromyalgia and/or otherwise related to military service.  On review, the Board finds that additional development is needed in this case.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant records from the VA Medical Centers in Shreveport, Louisiana, and North Little Rock, Arkansas pertaining to the claimed conditions for the period from August 2010 to the present.  

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of service-connected irritable bowel syndrome.  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the extent of her irritable bowel syndrome.  The examiner is advised that the Veteran is competent to report the frequency of her bowel disturbances.  If there is a medical reason to doubt the history as reported, the examiner should so state.  A complete rationale for any opinion expressed should be provided.  

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of claimed back and neck disabilities.  The claims folder, to include any relevant electronic records, must be available for review.  

The examiner is requested to indicate whether the Veteran's complaints of back and neck pain are symptoms of her service-connected fibromyalgia (i.e., widespread musculoskeletal pain) or whether they are manifestations of separate and distinct lumbar and cervical spine disabilities.  If separate disabilities are diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disability is related to military service, or is proximately due to or aggravated by service-connected fibromyalgia.  A complete rationale for any opinion expressed should be provided.  

4.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of claimed hyperhidrosis, alopecia, and seborrheic dermatitis.  The claims folder, to include any relevant electronic records, must be available for review.  

The examiner is requested to provide an opinion as to whether the Veteran's hyperhidrosis, alopecia and/or seborrheic dermatitis are at least as likely as not related to military service, to include service in the Persian Gulf.  A complete rationale for any opinion expressed should be provided.  

5.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of claimed impaired vision.  The claims folder, to include any relevant electronic records, must be available for review.  

The examiner is requested to identify all current eye disabilities and for each disability, indicate whether such is a congenital or developmental defect or refractive error.  If so, the examiner should indicate whether it is at least as likely as not that there is any additional disability as a result of superimposed injury during service.  The examiner is advised that the Veteran is competent to report that she got sand/trash in her eye and had to wear an eye patch for two weeks.  If there is a medical reason to doubt the history as reported, the examiner should so state.  

If the Veteran has an eye disability that is not a congenital or developmental defect or refractive error, the examiner should indicate whether it is at least as likely as not that such disability is related to military service, to include service in the Persian Gulf.  A complete rationale for any opinion expressed should be provided.  

6.  The AOJ should schedule a VA examination to determine the nature and etiology of claimed bilateral hearing loss.  The claims folder, to include any relevant electronic records, must be available for review.  

If the Veteran is diagnosed with a hearing loss disability for VA purposes, the examiner is requested to provide an opinion as to whether it is at least as likely as not that current disability is related to military service or events therein, to include claimed noise exposure.  A complete rationale for any opinion expressed should be provided.

7.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of claimed migraine headaches.  The claims folder, to include any relevant electronic records, must be available for review.  

The examiner is requested to indicate whether the Veteran's complaints of headaches are symptoms of her service-connected fibromyalgia or whether they are manifestations of a separate and distinct disability, i.e., migraine headaches.  If a separate disability is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disability is related to military service, or is proximately due to or aggravated by service-connected fibromyalgia.  A complete rationale for any opinion expressed should be provided.

8.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of claimed vertigo.  The claims folder, to include any relevant electronic records, must be available for review.  

If the Veteran is diagnosed with vertigo, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disability is related to military service, or is proximately due to or aggravated by service-connected fibromyalgia or by claimed headaches.  A complete rationale for any opinion expressed should be provided.

9.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of claimed hyperthyroidism with goiter and Grave's disease.  The claims folder, to include any relevant electronic records, must be available for review.  

If the Veteran is diagnosed with a thyroid disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not related to military service, to include service in the Persian Gulf.  A complete rationale for any opinion expressed should be provided.

10.  The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2013).

11.  Upon completion of the above development and any additional development deemed appropriate, the AOJ should readjudicate the appeal issues.  In doing so, the AOJ should note that in certain cases, fibromyalgia and its complications may warrant a combined rating greater than 40 percent.  That is, if "a separate disability is diagnosed, ..., that is determined to be secondary to fibromyalgia, the secondary condition can be separately evaluated (...), as long as the same signs and symptoms are not used to evaluate both the primary and secondary condition (...)."  See 64 Fed. Reg. 32,410 (June 17, 1999).  If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


